Exhibit 10.4




STATE OF ALABAMA
 
COUNTY OF MOBILE
       
 
 
 
REAL ESTATE MORTGAGE, SECURITY AGREEMENT, AND ASSIGNMENT OF LEASES AND RENTS
   
 
THIS REAL ESTATE MORTGAGE, SECURITY AGREEMENT, AND ASSIGNMENT OF LEASES AND
RENTS (“Mortgage”) is made as of the 14th day of January, 2008, by MAGNETECH
INDUSTRIAL SERVICES, INC., an Indiana corporation having a notice address of
1125 S. Walnut Street, South Bend, Indiana 46619 (“Mortgagor”) in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, acting through its WELLS FARGO BUSINESS CREDIT
operating division, a national banking
association having a notice address of 100 East Wisconsin Avenue, Milwaukee,
Wisconsin 53202 (“Mortgagee”).
 
 
 
 
 
 
THIS SPACE RESERVED FOR RECORDING DATE
 
 
NAME AND RETURN ADDRESS
 
Kristin A. Roeper
Godfrey & Kahn, S. C.
780 North Water Street
Milwaukee, WI 53202
 

 
W I T N E S S E T H:


Mortgagor and its affiliates, MISCOR Group, Ltd., Martell Electric, LLC, HK
Engine Components, LLC, Magnetech Power Services, LLC, Ideal Consolidated, Inc.,
3-D Service, Ltd. and American Motive Power, Inc. (the “Affiliates” and
collectively with Mortgagor, the “Borrowers”) have entered into a Credit and
Security Agreement with Mortgagee (the “Credit Agreement”) of even date herewith
pursuant to which Mortgagee has agreed, subject to the terms and conditions in
the Credit Agreement, to loan to and provide other financial accommodations to
Borrowers in the aggregate principal sum of up to Fifteen Million Dollars
($15,000,000), as evidenced by that certain Revolving Note (the “Revolving
Note”) of the Borrowers dated as of the date hereof in the principal amount of
up to Thirteen Million Seven Hundred Fifty Thousand Dollars ($13,750,000),
payable to the order of Mortgagee, and that certain Real Estate Note (the “Real
Estate Note” and together with the Revolving Note, the “Notes”) of the Borrowers
dated as of the date hereof in the principal amount of One Million Two Hundred
Fifty Thousand Dollars ($1,250,000) payable to the order of Mortgagee.  To
provide additional security for the Notes and the Credit Agreement, Mortgagor
has agreed to execute this instrument and make this Mortgage, with full
knowledge of the terms contained herein and in the Notes and the Credit
Agreement.  As used herein, the term “Event of Default” has the meaning set
forth in the Credit Agreement.
 
 

--------------------------------------------------------------------------------


 
NOW, THEREFORE, Mortgagor, to secure the payment of the Notes, and the
Borrowers’ obligations under the Credit Agreement, in accordance with their
respective terms and all future advances up to and not to exceed Fifteen Million
Dollars ($15,000,000) outstanding at one time, and all additions, extensions,
modifications and renewals thereof, and all other sums which may become due from
Borrowers to Mortgagee by virtue of the Credit Agreement, the Notes, this
Mortgage and/or the transactions to which they relate, and to secure the
performance of the covenants and agreements herein contained and in the Credit
Agreement, by Borrowers to be performed, and in consideration of the sum of
Ten Dollars ($10.00) in hand paid by Mortgagee and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Mortgagor, does hereby grant, bargain, sell, mortgage, convey and warrant unto
Mortgagee, its successors and assigns, forever, all that tract or parcel of land
located in Mobile County, Alabama (“Real Estate”) legally described on Exhibit A
attached hereto and incorporated herein by reference, and Mortgagor further
grants, bargains, sells, mortgages, conveys and warrants unto Mortgagee, and
grants to Mortgagee a security interest in and lien upon, all of its right,
title and interest (whether now owned or hereafter acquired) into and under the
following:
 
I.           All right, title and interest of Mortgagor, including any
after-acquired title or reversion, now or at any time hereafter existing, in and
to all highways, roads, ways, streets, avenues, alleys and other public
thoroughfares, bordering on or adjacent to the Real Estate or any part thereof,
together with all right, title and interest of Mortgagor to the land lying
within such highways, roads, ways, streets, avenues, alleys and other public
thoroughfares, whether heretofore or hereafter vacated, and all strips and gores
adjoining or within the Real Estate or any part thereof;
 
II.           All and singular the tenements, hereditaments, licenses, permits,
consents, easements, appurtenances, passages, waters, water courses, riparian
rights, other rights and privileges thereof or in any way now or at any time
hereafter belonging to or in any way appertaining to the Real Estate or any part
thereof or to any property or right now or at any time hereafter comprising a
part of the property and rights subject to this Mortgage; and all right, title
and interest of Mortgagor, whether now or at any time hereafter existing, in all
reversions and remainders to the Real Estate and such other property or right
and all rents, income, issues, profits, royalties and revenues now or hereafter
derived or accrued from or belonging to the Real Estate or any part thereof and
such other property or right subject to this Mortgage;
 
III.           All buildings and improvements of every kind and description now
or hereafter located, erected or placed on the Real Estate, or any part thereof,
including, but not limited to, all structures, railroad spur tracks and sidings,
plants, works and all materials intended for construction, and repairs of such
improvements now or hereafter erected thereon, all of which materials shall be
deemed to be subject to this Mortgage immediately upon the delivery thereof to
the Real Estate, and all fixtures now or hereafter owned by Mortgagor, and
attached to or contained in and used in connection with the Real Estate, whether
or not the same are or shall be attached to any building or buildings in any
manner
 
2

--------------------------------------------------------------------------------


 
and, without any further act, all extensions, additions, betterments,
substitutions and replacements to the foregoing (collectively, the
“Development”);
 
IV.           All awards and other compensation (“Awards”), whether heretofore,
now or hereafter made, to Mortgagor, its successors and assigns, for any taking
by Eminent Domain, either permanent or temporary, of all or any part of the Real
Estate or any part thereof and all the properties and rights described in
Paragraphs I, II, and III above or any part thereof or any easement or
appurtenance thereof, including any awards for any changes of grade of streets,
which said awards and compensation are hereby assigned to Mortgagee; and
 
V.           All monies or other funds or sums at any time on deposit with
Mortgagee pursuant to the terms hereof, and all contract rights, general
intangibles, actions and rights of action, including without limitation all
rights to insurance proceeds and unearned premiums arising from or relating to
the Real Estate or any part thereof or the properties and rights described in
Paragraphs I, II, III and IV above, or any part thereof; and all proceeds,
products, replacements, additions, substitutions, renewals and accessions of and
to the Real Estate or any part thereof or the properties and rights described in
Paragraphs I, II, III and IV above or any part thereof.
 
Any reference herein to the “Mortgaged Premises” shall be deemed to apply to the
Real Estate and all the properties and rights expressed in the foregoing five
(5) paragraphs, unless the context shall require otherwise.  It is understood
that the Real Estate, and all the properties and rights hereby granted,
bargained, sold, mortgaged, conveyed and warranted are intended to be one unit
and are hereby understood, agreed and declared to form a part and parcel of the
Mortgaged Premises and to be appropriated to the use of the Mortgaged Premises,
and shall for the purpose of this Mortgage, so far as permitted by law, be
deemed to be real estate and covered by the lien of this Mortgage
 
TO HAVE AND TO HOLD the Mortgaged Premises unto Mortgagee and its successors and
assigns forever.
 
AND Mortgagor covenants and warrants that it has good and indefeasible title to
the Real Estate in fee simple and that it has good right to convey its interest
in the Mortgaged Premises, free and clear of all liens, charges and encumbrances
whatsoever, except as permitted under the Credit Agreement or as otherwise set
forth on Exhibit B attached hereto and incorporated by reference (collectively,
the “Permitted Encumbrances”); and Mortgagor and its successors in interest will
forever warrant and defend the lien and priority of this Mortgage against the
lawful claims and demands of all persons whomsoever.
 
PROVIDED, HOWEVER, that if the principal, interest and all other sums provided
in the Notes and the Credit Agreement are paid and all other sums hereinafter
provided for or secured hereby are paid, and if Mortgagor properly performs all
of the covenants herein contained, then this Mortgage shall be released, in
accordance with the Credit Agreement, at the cost of Borrowers, otherwise this
Mortgage will remain in full force and effect.
 
3

--------------------------------------------------------------------------------


 
IT IS FURTHER UNDERSTOOD AND AGREED THAT
 
1.           Payment and Performance.  Borrowers shall promptly pay the
principal of and interest on the indebtedness evidenced by the Notes and the
Credit Agreement at the time and in the manner therein provided, and Mortgagor
shall duly and punctually perform and observe all of the terms, covenants and
conditions to be performed or observed by Mortgagor in the Notes, the Credit
Agreement, this Mortgage and any other documents evidencing, securing or
referring to said indebtedness.
 
2.           Payment of Taxes.  Subject to such exceptions as set forth under
the terms of the Credit Agreement, (a) Mortgagor shall pay before delinquent and
before any interest or penalty for nonpayment attaches thereto, all taxes,
assessments, water rates, sewer rentals and other governmental charges of every
nature and to whomever assessed that may now or hereafter be levied or assessed
upon the Mortgaged Premises (“Taxes”) or any part thereof, or upon Mortgagor’s
interest in the rents, issues, income or profits thereof, whether any or all of
said items be levied directly or indirectly or as excise taxes or income taxes
and (b) Mortgagor shall deliver to Mortgagee, at least ten (10) days before
delinquent, receipted bills evidencing payment therefor.
 
3.           Deposits for Taxes and Assessments.  Following the occurrence of an
Event of Default, Borrowers will, upon Mortgagee’s demand, deposit with
Mortgagee, in addition to the required installments of principal and/or interest
due under the terms of the Notes, monthly until the Notes are paid in full, a
sum equal to all Taxes next due on the Mortgaged Premises (all as estimated by
Mortgagee), divided by the number of months to elapse before one (1) month prior
to the date when such Taxes will become delinquent.  Such deposits (i) shall not
be deemed to be trust funds but may be commingled with any funds of Mortgagee;
and (ii) shall be used, subject to the provisions of this Section 3, for the
payment of Taxes on the Mortgaged Premises next due and payable when they become
due.  If the sums so deposited are insufficient to pay any such Taxes for any
year when the same shall become due and payable, Borrowers shall on demand
deposit such additional funds as may be necessary to pay such Taxes in full.  If
the sums so deposited exceed the amount required to pay such Taxes for any year,
the excess shall be credited to a subsequent deposit or deposits required
hereunder.
 
Upon acceleration of the amounts due under the Notes, Mortgagee may thereafter,
at its option, without being required to do so, apply (i) any monies at the time
on deposit first pursuant to the foregoing provisions of this Section 3, and
(ii) any deposits and any payments by Borrowers, on any Borrowers’ obligations
herein contained or obligations under the Notes or Credit Agreement, in such
order and manner as Mortgagee may elect.  When the indebtedness secured hereby
has been fully paid, any remaining deposits shall be paid to Borrowers.  Such
deposits are hereby pledged as additional security for the indebtedness
hereunder and shall be irrevocably applied by Mortgagee for the purposes for
which made hereunder and shall not be subject to the direction or control of
Borrowers; provided, however, that Mortgagee shall not be liable for any failure
to apply such funds to the payment of Taxes unless Borrowers, provided there has
been no acceleration of the amounts due under the Notes, shall have requested
Mortgagee in writing to make application of such funds to the payment of the
particular Taxes for payment of which they were deposited,
 
4

--------------------------------------------------------------------------------


 
accompanied by the bills for such Taxes.  Mortgagee shall not be liable for any
act or omission taken in good faith or pursuant to the instruction of any party,
and shall be liable only for its willful misconduct.
 
Mortgagee shall have the right to make any such payment for Taxes unless any
such Tax is then being contested by Borrowers, in which event, Mortgagee shall
make such payment under protest in the manner prescribed by law or shall
withhold such payment.  In the event such contest shall or might result in
interest, penalty or other charges; Borrowers shall likewise deposit monthly
pro-rata the amount of any such interest, penalty or additional charge.
 
4.           Effect of New Taxation or Changes in Law Regarding Taxation.  If,
by the laws of the United States of America or of any state having jurisdiction
over Mortgagor or the Mortgaged Premises, any tax, assessment or governmental
charge of any character whatever is due or becomes due on account of this
Mortgage or the indebtedness secured hereby, except for income or franchise
taxes of Mortgagee, Mortgagor covenants and agrees to pay any such tax,
assessment or governmental charge of any character whatever in the manner
required by any such law when the same shall become due; provided that Mortgagor
shall not be required to pay any such tax, assessment or governmental charge
whose amount, applicability or validity is being contested in good faith by
appropriate proceedings and for which proper reserves have been made.  Mortgagor
further covenants to hold harmless and agrees to indemnify Mortgagee, its
successors or assigns, against any liability incurred by reason of the
imposition of any such tax, assessment or government charge on account of this
Mortgage or the indebtedness secured hereby.  In the event of the enactment
after this date of any law of the state in which the Mortgaged Premises are
located deducting from the value of land for the purpose of taxation any lien
thereon, or imposing upon Mortgagee the payment of the whole or any part of the
taxes or assessments or charges or liens herein required to be paid by
Mortgagor, or changing in any way the laws relating to the taxation of mortgages
or debts secured by mortgages or Mortgagee’s interest in the property, or the
manner of collecting taxes, so as to affect this Mortgage or the debt secured
hereby or the holder thereof, then, and in any such event, Mortgagor, upon
demand by Mortgagee, shall pay such taxes or assessments or charges or liens or
reimburse Mortgagee therefor.
 
5.           Mortgagor’s Covenants.  Mortgagor will not do or permit to be done
to, in, upon or about any portion of the Mortgaged Premises, anything that may
in any manner materially impair the value thereof, or materially weaken,
diminish or impair the security of this Mortgage.  In furtherance of the
foregoing:
 
(a)           Mortgagor shall keep the Mortgaged Premises in good condition and
repair, in all material respects, and not commit or permit the commission of any
material waste of any kind whatsoever on the Mortgaged Premises or any part
thereof;
 
(b)           Mortgagor shall promptly repair, restore or rebuild any buildings
or improvements now or hereafter on the Mortgaged Premises which may become
damaged or be destroyed by any cause whatsoever (excluding minor inconsequential
damage costing less than Five Thousand Dollars ($5,000.00) to repair which does
not materially impair the value or utility of the improvements), so that upon
completion of the repair, restoration and rebuilding of said
 
5

--------------------------------------------------------------------------------


 
buildings and improvements there will not be any liens of any nature arising out
of said repair, restoration and rebuilding, and the Mortgaged Premises will have
a commercial value at least as great as the value of the Mortgaged Premises
prior to such damage or destruction;
 
(c)           Mortgagor shall not, directly or indirectly, without Mortgagee’s
prior written consent, create, incur, permit to exist or assume any mortgage,
pledge or other lien or claim for lien or encumbrance upon the Mortgaged
Premises or any part thereto other than (i) the lien and security interest of
Mortgagee as created by this Mortgage and any other documents evidencing,
securing or referring to the Notes and (ii) the other Permitted Encumbrances;
 
(d)           Mortgagor shall promptly comply, and use reasonable efforts to
cause each lessee or other user of any part of the Mortgaged Premises to
promptly comply, in all material respects, with (i) all laws, ordinances,
regulations and orders of all public authorities having jurisdiction of the
Mortgaged Premises and (ii) all restrictions of record pertaining to the
Mortgaged Premises;
 
(e)           Mortgagor shall not make any material alterations to the Mortgaged
Premises without the prior written consent of Mortgagee;
 
(f)           Mortgagor shall promptly notify Mortgagee in writing of (i) any
material loss or damage to any part of the Mortgaged Premises, (ii) any material
change, whether contemplated, pending or final, in the assessment of any part of
the Mortgaged Premises by taxing authorities or in the zoning classification,
(iii) the actual or threatened commencement of any proceedings under
condemnation or eminent domain affecting any part of the Mortgaged Premises,
including those proceedings relating to severance and consequential damage and
change in grade of streets, copies of any and all papers served in connection
with any such proceedings to be delivered to Mortgagee upon such service, and
(iv) any other action, whether contemplated (when known to Mortgagor), pending
or final, by any public authority or otherwise, that could materially affect the
value of any part of the Mortgaged Premises;
 
(g)           Mortgagor shall not suffer or permit any material change in the
general nature of the occupancy of the Mortgaged Premises, without the prior
written consent of Mortgagee;
 
(h)           Mortgagor shall not initiate any material zoning reclassification,
without the prior written consent of Mortgagee, excluding, however, variances
and reclassifications consistent with Mortgagor’s use of the Mortgaged Premises;
 
(i)           Mortgagor shall not make or permit any use of the Mortgaged
Premises that could with the passage of time result in the creation of any right
of use, or any claim of adverse possession or easement on, to or against any
part of the Mortgaged Premises in favor of any person or the public;
 
(j)           Mortgagor shall not permit any portion of the Mortgaged Premises
to be used for any unlawful purpose;
 
(k)           Mortgagor shall permit Mortgagee to enter the Mortgaged Premises
at any time during normal business hours.
 
6

--------------------------------------------------------------------------------


 
6.           Insurance.  Mortgagor shall keep in full force and effect all
insurance coverage on the Mortgaged Premises required under the Credit Agreement
and Mortgagor shall provide Mortgagee evidence of the same.
 
7.           Adjustment of Losses with Insurer and Application of Proceeds of
Insurance.  In case of any casualty loss, or damage to the Mortgaged Premises,
Mortgagor shall give prompt notice to Mortgagee, and Mortgagee shall consult
with Mortgagor as to how to proceed but may in its sole discretion, either (i)
settle and adjust any claim under any insurance policy or policies required
hereunder as aforesaid, without consent of Mortgagor, or (ii) allow Mortgagor to
agree with the insurance company or companies on the amount to be paid upon the
loss.  In either case, the insurance proceeds shall be paid to Mortgagee and
Mortgagee is authorized to collect and to give receipts therefor.  All such
insurance proceeds shall be held by Mortgagee, and used to reimburse Mortgagor
for the cost of the rebuilding or restoration of said improvements on the
Mortgaged Premises, in which event the proceeds so used shall not be deemed a
payment on the indebtedness secured hereby and Mortgagee shall make such
proceeds available, from time to time, for such reconstruction costs in a manner
similar to the procedures set forth for the disbursement of loan proceeds under
the Credit Agreement.  Notwithstanding the foregoing, following the occurrence,
and at all times during the continuance, of any Event of Default, Mortgagee
shall, in lieu of allowing the proceeds to be used as aforesaid, have the right,
in its sole discretion, to require that all insurance proceeds be applied in
reduction of the indebtedness secured hereby, in such order as Mortgagee shall
determine.  If Mortgagee allows insurance proceeds to be made available for
rebuilding or restoration in accordance with this paragraph, and if the amount
of such proceeds are insufficient to cover the cost of rebuilding or
restoration, Mortgagor shall pay such cost in excess of the proceeds, before
being entitled to reimbursement out of the proceeds.  Any surplus which may
remain out of said proceeds after payment of such cost of rebuilding or
restoration shall, at the option of Mortgagee, be applied on account of the
indebtedness secured hereby or be paid to any other party entitled thereto.
 
8.           Condemnation.  Mortgagee is hereby authorized, at its option, to
commence, appear in and prosecute in its own or Mortgagor’s name any action or
proceeding relating to any condemnation or power of eminent domain and to settle
or compromise any claim in connection therewith, provided Mortgagee agrees to
consult with Mortgagor concerning such action.  The Award is included in the
Mortgaged Premises and shall be held by Mortgagee and used to reimburse
Mortgagor for the cost of rebuilding or restoring buildings or improvements on
the Mortgaged Premises, in which event the proceeds so used shall not be deemed
a payment on the indebtedness secured hereby and the proceeds of the Award shall
be applied and paid out in the same manner as is provided in Section 7 hereof
for the payment of insurance proceeds toward the cost of rebuilding or
restoration. Notwithstanding the foregoing, following the occurrence, and at all
times during the continuance, of any Event of Default, Mortgagee shall, in lieu
of allowing the proceeds of any Award to be used as aforesaid, have the right,
in its sole discretion, to require that all such proceeds be applied in
reduction of the indebtedness secured hereby, in such order as Mortgagee shall
determine.  If the amount of such Award is insufficient to cover the cost of
rebuilding or restoration, Mortgagor shall pay such cost in excess of the Award,
before being entitled to reimbursement out of the Award.  Any surplus which may
remain out of said Award after payment of such cost of rebuilding or restoration
shall, at the option of Mortgagee, be applied on account of the indebtedness
secured hereby or be paid to any other party entitled thereto.
 
7

--------------------------------------------------------------------------------


 
9.           Hold Harmless.  Mortgagor shall save Mortgagee harmless from and
indemnify Mortgagee against all loss, liability, damages, costs and expenses,
including reasonable attorney’s fees, incurred by reason of any action, suit,
proceeding, hearing, motion or application before any Court or administrative
body in and to which Mortgagee may be or become a party by reason hereof,
including but not limited to condemnation, bankruptcy, probate and
administrative proceedings, as well as any other of the foregoing wherein proof
of claim is by law required to be filed or in which it becomes necessary to
defend or uphold the terms of and the lien created by this Mortgage, unless
caused by the malicious act or omission of Mortgagee, and all money paid or
expended by Mortgagee in that regard, together with interest thereon from date
of such payment at the rate set forth in the Notes shall be so much additional
indebtedness secured hereby and shall be immediately and without notice due and
payable to Mortgagee.
 
10.           Mortgagee’s Performance of Defaulted Acts.  Upon the occurrence of
an Event of Default, Mortgagee may, at its option and whether electing to
declare the whole indebtedness due and payable or not, (i) perform the same
without waiver of any other remedy, and/or (ii) purchase, discharge, compromise
or settle any tax lien or other prior lien or title or claim thereof, or redeem
from any tax lien or other prior lien or title or claim thereof, or redeem from
any tax sale or forfeiture affecting the Mortgaged Premises and the maintenance
of the lien created hereby, including reasonable attorney’s fees, with interest
on all such items at the rate at which principal bears interest under the Notes,
shall be repayable by Borrowers without demand and shall be tacked and impressed
as an additional lien upon the Mortgaged Premises prior to any right, title,
interest or claim attaching or accruing subsequent to the lien of this Mortgage
and shall be deemed to be secured by and collectible as part of this
Mortgage.  Inaction of Mortgagee shall never be considered as a waiver of any
right accruing to it on account of any such default on the part of Mortgagor.
 
11.           Mortgagee’s Reliance in Making Payments.  Mortgagee, in making any
payment herein and as hereby authorized, (i) relating to Taxes, may do so
according to any bill, statement or estimate procured from the appropriate
public office without inquiry into the validity or accuracy thereof, and (ii)
relating to any prior lien or title or claim thereof, may do so without inquiry
as to the validity or amount of any such prior lien or title or claim which may
be asserted, and (iii) may do so whenever, in its sole judgment, such payment or
payments shall seem necessary or desirable to protect the security created by
this Mortgage; provided, however, that in connection with any such payment as
aforesaid, Mortgagee, at its option, may and is hereby authorized to obtain a
continuation report of title prepared by a title insurance company, the expense
of which shall be repayable by Mortgagor upon demand and shall be secured
hereby.
 
12.           Assignment of Rents and Leases.  All right, title and interest of
Mortgagor in and to all present leases affecting the Mortgaged Premises, and
including and together with (i) any and all future leases upon all or any part
of the Mortgaged Premises, (ii) all of the rents, income, receipts, revenues,
issues and profits (“Rents”) from or due or arising out of the Mortgaged
Premises and (iii) all deposits given as security for the faithful performance
of each of such leases and all guaranties of any or all of such leases, are
hereby collaterally assigned simultaneously herewith to Mortgagee as security
for the payment of the Notes.  All leases affecting the Mortgaged Premises for a
term of more than one (1) year (including renewal options) shall be submitted by
Mortgagor to Mortgagee for its approval prior to the execution thereof.  All
approved and executed leases for a term of more than one (1) year (including
 
8

--------------------------------------------------------------------------------


 
renewal options) shall, at Mortgagee’s option, be specifically assigned to
Mortgagee by instrument in form satisfactory to Mortgagee.  All or any such
leases shall be subordinate to this Mortgage.  Mortgagor, as lessor under such
leases, shall comply with all material provisions in such leases with which the
lessor is required to comply, and shall faithfully and fully enforce all
material terms and conditions of such leases.  If Mortgagor shall not comply
with or enforce each such lease, Mortgagee may (without being required to),
after ten (10) days prior written notice to Mortgagor, perform and enforce such
leases, and all amounts expended by Mortgagee in connection therewith shall be
immediately due Mortgagee and shall be secured by the lien hereof.  Mortgagee
hereby grants to Mortgagor, so long as no Event of Default has occurred and is
continuing, a license to collect the rents due under any such leases, without
any obligation to apply the same to the indebtedness secured hereby.
 
Upon any Event of Default, Mortgagee may at any time without notice, either in
person, by agent or by a receiver appointed by a court, and without regard to
the adequacy of any security for the indebtedness hereby secured, enter upon and
take possession of the Mortgaged Premises, or any part thereof, in its own name
sue for same, less costs and expenses of operation and collection, including
attorneys’ fees, upon any indebtedness secured hereby, and in such order as
Mortgagee may determine.  The collection of such Rents or the entering upon and
taking possession of the Mortgaged Premises, or the application thereof as
aforesaid, shall not cure or waive any default or notice of default hereunder or
invalidate any act done in response to such default or pursuant to such notice
of default.
 
In any case in which under the provisions of this Mortgage Mortgagee has a right
to institute foreclosure proceedings, whether before or after the whole
principal sum secured hereby is declared to be immediately due, or whether
before or after the institution of legal proceedings to foreclose the lien
hereof or before or after sale thereunder, forthwith, upon demand of Mortgagee,
Mortgagor shall surrender to Mortgagee and Mortgagee shall be entitled to take
actual possession of the Real Estate or any part thereof personally, or by its
agent or attorneys, as for condition broken.  In such event Mortgagee in its
discretion may, with process of law, enter upon and take and maintain possession
of all or any part of the Real Estate, together with all documents, books,
records, papers, and accounts of Mortgagor or then owner of the Mortgaged
Property relating thereto, and may exclude Mortgagor, its agents or servants,
wholly therefrom and may as attorney in fact or agent of Mortgagor, or in its
own name as Mortgagee and under the powers herein granted, hold, operate, manage
and control the Mortgaged Premises and conduct the business, if any, thereof,
either personally or by its agents, and will full power to use such measures,
legal or equitable, as in its discretion or in the discretion of its successors
or assigns, may be deemed proper or necessary to enforce the payment or security
of the avails, rents, issues, and profits of the Mortgaged Premises, including
actions for the recovery of rent, actions in forcible detainer and actions in
distress for rent, and with full power: (a) to cancel or terminate any lease or
sublease for any cause or on any ground which would entitle Mortgagor to cancel
the same; (b) to elect to disaffirm any lease or sublease which is then
subordinate to the lien hereof; (c) to extend or modify any then existing leases
and to make new leases, which extensions, modifications and new leases may
provide for terms to expire, or for options to lessees to extend or renew terms
to expire, beyond the maturity date of the indebtedness hereunder and beyond the
date of the issuance of a deed or deeds to a purchaser or purchasers at a
foreclosure sale, it being understood and agreed that any such leases, and the
options or other such provisions to be contained therein, shall be binding upon
Mortgagor and all persons whose
 
9

--------------------------------------------------------------------------------


 
interest in the Mortgaged Premises are subject to the lien hereof and upon the
purchaser or purchasers at any foreclosure sale, notwithstanding any redemption
from sale, discharge of the indebtedness secured hereby, satisfaction of any
foreclosure decree, or issuance of any certificate of sale or deed to any
purchaser; (d) to make all necessary or proper repairs, decorating, renewals,
replacements, alterations, additions, betterments and improvements to the
Mortgaged Property as to it may seem judicious; (e) to insure and reinsure the
same and all risks incidental to Mortgagee’s possession, operation and
management thereof; and (f) to receive all of such avails, rents, issues and
profits; hereby granting full power and authority to exercise each and every of
the rights, privileges and powers herein granted at any and all times
hereinafter, without notice to Mortgagor.
 
Mortgagee shall not be obligated to perform or discharge, nor does it hereby
undertake to perform or discharge, any obligation, duty or liability under any
leases.  Mortgagor shall and does hereby agree to indemnify and hold Mortgagee
harmless of and from any and all liability, loss or damage which it may or might
incur under said leases or under or by reason of the assignment thereof and of
and from any and all claims and demands whatsoever which may be asserted against
it by reason of any alleged obligations or undertaking on its part to perform or
discharge any of the terms, covenants or agreements contained in said
leases.  Should Mortgagee incur any such liability, loss or damage, under said
leases or under or by reason of the assignment thereof, or in the defense of any
claims or demands, the amount thereof, including costs, expenses and reasonable
attornenys’ fees, shall be secured hereby, and Mortgagor shall reimburse
Mortgagee therefor immediately upon demands.
 
Mortgagee, in the exercise of the rights and powers hereinabove conferred upon
it by this Section 12 shall have full power to use and apply the avails, rents,
issues and profits of the Real Estate to the payment of or on account of the
following, in such order as Mortgagee may determine:
 
(a)           to the payment of the operating expenses of the Real Estate,
including cost of management and leasing thereof (which shall include reasonable
compensation to Mortgagee and its agent or agents, if management be delegated to
an agent or agents, and shall also include lease commissions and other
compensation and expenses of seeking and procuring tenants and entering into
leases), established claims for damages, if any, and premiums on insurance
hereinafter authorized;
 
(b)           to the payment of taxes and special assessments now due or which
may hereafter become due on the Mortgaged Premises;
 
(c)           to the payment of all repairs, decorating, renewals, replacements,
alterations, additions, betterments, and improvements of the Property, and of
placing the Real Estate in such condition as will, in the judgment of Mortgagee,
make it readily rentable;
 
(d)           to the payment of any indebtedness secured hereby or any
deficiency which may result from any foreclosure sale.
 
13.           Change in Ownership or Other Transfers.  Notwithstanding anything
herein to the contrary, unless otherwise agreed to in writing by the Mortgagee,
Mortgagor covenants and
 
10

--------------------------------------------------------------------------------


 
agrees that it will not permit or agree to (i) any voluntary or involuntary
change in the legal or equitable ownership of the Mortgaged Premises or any part
thereof, except as may be otherwise permitted under the Credit Agreement, (ii)
any voluntary or involuntary transfer, conveyance, encumbrance (other than a
Permitted Encumbrance), sale, lease for a term of over one (1) year or other
disposition of the Mortgaged Premises, or any part thereof, not otherwise
permitted under the terms of the Credit Agreement or (iii) any agreement to do
any of the foregoing.  Consent to one transfer shall not imply consent to any
subsequent transfer.  No consent of Mortgagee, even if granted, shall release
Mortgagor or any other person liable for any indebtedness secured hereby.
 
14.           Acceleration Upon Default, Additional Remedies.  Upon the
occurrence of any Event of Default, Mortgagee may declare all indebtedness
secured hereby to be due and payable and the same shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind.  Thereafter, Mortgagee may:
 
(a)           Either in person or by agent, with or without bringing any action
or proceeding, enter upon and take possession of the Development in accordance
with applicable law, or any part thereof, in its own name, and do any acts which
it deems necessary or desirable to preserve the value, marketability or
rentability of the Development or part thereof or interest therein, increase the
income therefrom or protect the security hereof and, with or without taking
possession of the Development, sue for or otherwise collect the rents, issues
and profits thereof, including those past due and unpaid, and apply the same in
accordance with Section 12 hereof.  The entering upon and taking possession of
the Development, the collection of such rents, issues and profits and the
application thereof as aforesaid, shall not cure or waive any default or notice
of default hereunder or invalidate any act done in response to such default or
pursuant to such notice of default and notwithstanding the continuance in
possession of the Development or the collection, receipt and application of
rents, issues or profits, Mortgagee shall be entitled to exercise every right
provided for in the Credit Agreement or any of Loan Documents (as defined in the
Credit Agreement) or by law upon occurrence of any Event of Default;
 
(b)           Commence an action to foreclose this Mortgage, appoint a receiver,
or specifically enforce any of the covenants hereof;
 
(c)           Foreclose this Mortgage either by sale at public outcry or by
proceedings in law or equity; and Mortgagee may become the purchaser at any
foreclosure sale if the highest bidder, and, in the event of sale at public
outcry, Mortgagee may sell or cause to be sold, all and singular, the
Development and all the estate, right, title and interest, claim and demand
therein, such sale or sales to be made at public outcry at the North door of the
courthouse of the county in which the Real Estate is located at such time or
times and upon such terms as may be required by law or as Mortgagee may
determine, after having first given notice of the time, place and terms of sale,
together with the description of the property to be sold, by publication once a
week for three consecutive weeks prior to said sale in any newspaper then
published in the county in Alabama in which the Property is located, and after
giving such other notice of the time, place and terms of sale as may be required
by law.  In the event of a sale hereunder, Mortgagee or owners of the debt and
Mortgage, or the auctioneer, shall execute to the purchaser for and in the name
of Mortgagor, a good and sufficient deed to the Development,  Mortgagee may sell
such property either as a whole or in separate parcels and in such order as
Mortgagee may direct
 
11

--------------------------------------------------------------------------------


 
(Mortgagor waiving any right to direct the order of sale), at public auction to
the highest bidder for cash in lawful money of the United States (or cash
equivalents acceptable to Mortgagee to the extent permitted by applicable law),
payable at the time of sale.  Mortgagee may postpone the sale of all or any part
of the Development by public announcement at such time and place of sale, and
from time to time after any such postponement may postpone such sale by public
announcement at the time fixed by the preceding postponement.  Mortgagee shall
deliver to the purchaser at such sale its deed conveying the property so sold,
but without any covenant or warranty, express or implied, and the recitals in
such deed of any matters or facts shall be conclusive proof of the truthfulness
thereof.  Any person, including Mortgagee, may purchase at such sale, and any
bid by Mortgagee may be, in whole or in part, in the form of cancellation of all
or any part of the Obligations secured hereby.
 
15.           Foreclosure; Expense of Litigation.  When the indebtedness hereby
secured, or any part thereof, shall become due, whether by acceleration or
otherwise, Mortgagee shall have the right to foreclose the lien hereof for such
indebtedness or part thereof.  In any suit to foreclose the lien hereof or to
enforce the obligations of Mortgagor hereunder, or under the Notes or the Credit
Agreement, or any other instrument securing the performance of such obligations,
there shall be allowed and included as additional indebtedness in the decree for
sale or other judgment or decree all expenditures and expenses which may be paid
or incurred by or on behalf of Mortgagee for attorneys’ costs and fees
(including the costs and fees of paralegals), survey charges, appraisers’ fees,
inspecting engineers’ and/or architects’ fees, fees for environmental studies
and assessments and all additional expenses incurred by Mortgagee with respect
to environmental matters, outlays for documentary and expert evidence,
stenographers’ charges, publication costs, and costs (which may be estimated as
to items to be expended after entry of the decree) or procuring all such
abstracts of title, title searches and examinations, title insurance policies,
Torrens certificates, and similar data and assurances with respect to title as
Mortgagee may deem reasonably necessary either to prosecute such suit or to
evidence to bidders at any sale which may be had pursuant to such decree the
true condition of the title to or the value of, or the environmental condition
of, the Mortgaged Premises.  All expenditures and expenses of the nature in this
paragraph mentioned, and such expenses and fees as may be incurred in the
protection of the Mortgaged Premises and the Maintenance of the lien of this
Mortgage, including the fees of any attorney employed by Mortgagee in any
litigation or proceeding affecting this Mortgage, the Credit Agreement or the
Mortgaged Premises or defense of any suit or proceeding or threatened suit or
proceeding, shall be immediately due and payable by Mortgagor, with interest
thereon at the Default Rate and shall be secured by this Mortgage.
 
16.           Application of Proceeds of Foreclosure Sale.  The proceeds of any
foreclosure sale of the Mortgaged Property shall be distributed and applied in
the following order of priority:  First, on account of all costs and expenses
incident to the foreclosure proceedings, including all such items as are
mentioned in the preceding paragraph hereof, second, all other items which under
the terms hereof constitute additional secured indebtedness; third, all
principal and interest remaining unpaid on the Notes or otherwise pursuant to
the Credit Agreement; fourth, any overplus to Mortgagor, its successors or
assigns, as their rights may appear.
 
17.           Appointment of Receiver.  Upon, or at any time after the filing of
a complaint to foreclose this Mortgage, Mortgagee shall be entitled to the
appointment of a receiver of the Development by the court in which such
complaint is filed, and Mortgagor hereby consents to
 
12

--------------------------------------------------------------------------------


 
such appointment.  Such appointment may be made either before or after sale,
without notice, without regard to the solvency or insolvency of Mortgagor at the
time of application for such receiver and without regard to the then value of
the Development or whether the same shall be then occupied as a homestead or not
and Mortgagee or any holder of the Notes may be appointed as such
receiver.  Such receiver shall have power:  (a) to collect the rents, issues and
profits of the Development during the pendency of such foreclosure suit and, in
case of a sale and a deficiency, during the full statutory period of redemption,
whether there be redemption or not, as well as during any further times when
Mortgagor, except for the intervention of such receiver, would be entitled to
collect such rents, issues and profits; (b) to extend or modify any then
existing leases and to make new leases, which extensions, modifications and new
leases may provide for terms to expire, or for options to lessees to extend or
renew terms to expire, beyond the maturity date of the indebtedness hereunder
and beyond the date of the issuance of a deed or deeds to a purchaser or
purchasers at a foreclosure sale, it being understood and agreed that any such
leases, and the options or other such provisions to be contained herein, shall
be binding upon Mortgagor and all persons whose interests in the premises are
subject to the lien hereof and upon the purchaser or purchasers at any
foreclosure sale, notwithstanding any redemption from sale, discharge or the
mortgage indebtedness, satisfaction of any foreclosure decree, or issuance of
any certificate of sale or deed to any purchaser, and (c) all other powers which
may be necessary or are usual in such cases for the protection, possession,
control, management, and operation of the Development or the Mortgaged Premises
during the whole of said period.  The court from time to time may authorize the
receiver to apply the net income of his hands in payment in whole or in part
of:  (a) the indebtedness secured hereby, or by any decree foreclosing this
mortgage, or any tax, special assessment, or other lien which may be or become
superior to the lien hereof or of such decree, provided such application is made
prior to foreclosure sale; (b) the deficiency in case of a sale and deficiency.
 
18.           Remedies Not Exclusive.  Mortgagee shall be entitled to enforce
payment and performance of any indebtedness or obligations secured hereby and to
exercise all rights and powers under this Mortgage or other agreement or any
laws now or hereafter in force, notwithstanding some or all of the said
indebtedness and obligations secured hereby may now or hereafter be otherwise
secured, whether by mortgage, deed of trust, pledge, lien, assignment or
otherwise.  Neither the acceptance of this Mortgage nor its enforcement whether
by court action or pursuant to the other powers herein contained, shall
prejudice or in any manner affect Mortgagee’s right to realize upon or enforce
any other security now or hereafter held by Mortgagee, it being agreed that
Mortgagee shall be entitled to enforce this Mortgage and any other security now
or hereafter held by Mortgagee in such order and manner as Mortgagee may, in its
absolute discretion determine.  No remedy herein conferred upon or reserved to
Mortgagee is intended to be exclusive of any other remedy herein or by law
provided or permitted, but each shall be cumulative and shall be in addition to
every other remedy given hereunder or now or hereafter existing at law or in
equity or by statute.  Every power or remedy given by the Credit Agreement, any
of the Loan Documents to Mortgagee may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Mortgagee and Mortgagee may pursue inconsistent remedies.
 
19.           Mortgagor’s Waiver of Rights.  To the extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that hereafter may be
enacted providing for (i) any appraisement before sale of any portion of the
Mortgaged Premises, and (ii) the benefit of all
 
13

--------------------------------------------------------------------------------


 
laws that may be hereafter enacted in any way extending the time for the
enforcement of the collection of the obligations secured hereby or creating or
extending a period of redemption from any sale made in collecting said debt.  To
the full extent Mortgagor may do so, Mortgagor agrees that it will not at any
time insist upon, plead, claim or take the benefit or advantage of any law nor
or hereafter in force providing for any appraisement, valuation, stay, extension
or redemption, and Mortgagor, for itself, its heirs, devisees, representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Mortgaged Premises, to the extent permitted by law, hereby waives and
releases all rights of redemption, valuation, appraisement, stay of execution,
notice of election to mature or declare due the whole of the secured
indebtedness and marshaling in the event of foreclosure of the liens hereby
created.  If any law referred to in this Section and now in force, of which
Mortgagor, Mortgagor’s heirs, devisees, representatives, successor and assigns
or other person might take advantage despite this Section, shall hereafter be
repealed or cease to be in force, such law shall not thereafter be deemed to
preclude the application of this Section.  Mortgagor expressly waives and
relinquishes any and all rights and remedies which it may have or be able to
assert by reason of the laws of the State of Alabama pertaining to the rights
and remedies of sureties.
 
20.           Transferees of Mortgaged Premises.  Subject to the provisions of
Section 13, in the event of the sale or transfer by operation of law or
otherwise, of all or any part of the Mortgaged Premises, Mortgagee is hereby
authorized and empowered to deal with such vendee or transferee with reference
to the Mortgaged Premises, or the debt secured hereby, or with reference to any
of the terms or conditions hereof, as fully and to the same extent as it might
have dealt with Mortgagor.
 
21.           No Effect on Liability.  In the event Mortgagee (a) releases any
part of the security described herein or any person liable for any indebtedness
secured hereby; (b) grants one or more renewals, modifications or extensions of
any Note for any period or periods of time; (c) takes other or additional
security for the payment thereof; or (d) waives or fails to exercise any right
granted herein or in any Note, said act or omission shall not release Mortgagor,
subsequent purchasers of the Mortgaged Premises or any part thereof, or makers,
guarantors or sureties of this Mortgage or of any Note, under any covenant of
this Mortgage or of the Notes or the Credit Agreement, nor preclude Mortgagee
from exercising any rights, power or privilege herein granted or intended to be
granted in the event of any default then made or any subsequent default.
 
22.           Notices.  All notices, requests and demands to or upon the parties
hereto to be effective shall be in writing and, unless otherwise expressly
provided herein, shall be deemed to have been duly given or made when given in
accordance with the terms of the Credit Agreement, at the addresses set forth on
the first page hereof.
 
23.           Governing Law.  The terms of this Mortgage, with respect to the
obligations of Mortgagor hereunder and other matters related to the Notes, the
Credit Agreement and all other matters unrelated to this Mortgage, shall be
governed by and construed in accordance with the laws of the State of Wisconsin;
provided, however, all other provisions of this Mortgage, including the creation
of this Mortgage, the attachment and perfection of the lien or security interest
in the Mortgaged Premises, the rights and remedies of Mortgagee and the
enforcement
 
14

--------------------------------------------------------------------------------


 
thereof with respect to the Mortgaged Premises and procedural matters as
provided herein shall be governed by and construed in accordance with the
internal laws of the State of Alabama.
 
24.           Covenants Run with the Land.  All the covenants hereof shall run
with the land.
 
25.           Time is of the Essence.  It is specifically agreed that time is of
the essence of this Mortgage.
 
26.           Binding on Successors and Assigns.  This Mortgage and all the
provisions hereof shall extend to and be binding upon Mortgagor and all persons
claiming under or through Mortgagor, including but not limited to its successors
and assigns, heirs, administrators or executors.
 
27.           Captions.  The captions of various Sections of this Mortgage are
for convenience only and are not to be construed as defining or limiting, in any
way, the scope or intent of the provisions thereof.
 
28.           Amendments.  This Mortgage may not be amended or altered in any
manner other than by a writing signed by the party sought to be charged or bound
thereby.
 
29.           Subrogation.  As additional security for the Notes and all other
sums secured hereby, Mortgagee shall be and is hereby subrogated to the lien of
any mortgage, encumbrance or other lien, whether or not released of record, paid
or discharged, in whole or in part, by the proceeds of the Notes.
 
30.           Mortgagee’s Lien for Service Charge and Expenses.  At all times,
regardless of whether any loan proceeds have been disbursed, this Mortgage
secures (in addition to any loan proceeds disbursed from time to time) the
payment of any and all loan commissions, service charges, liquidated damages,
expenses, and advances due to or incurred by Mortgagee in connection with the
loan to be secured hereby.
 
31.           Invalidity.  Nothing contained herein nor any transaction related
hereto shall be construed or shall so operate either presently or prospectively
to require Mortgagor to make any payment or do any act contrary to law; but if
any clause or provision contained herein shall otherwise operate to invalidate
this Mortgage, in whole or in part, then such clause(s) or provision(s) only
shall be held for naught as though not contained herein and the remainder of
this Mortgage shall remain operative and in full force and effect.
 
32.           Business Purposes.  Mortgagor covenants and agrees that the
indebtedness secured by this Mortgage, and the proceeds of such indebtedness,
are for business purposes only.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Real Estate Mortgage, Security Agreement and Assignment
of Leases and Rents has been executed and delivered at __________,
______________, as of the 14th day of January, 2008.
 



   
MAGNETECH INDUSTRIAL SERVICES, INC.
                           
By:
 /s/ John A. Martell
   
Name:  John A. Martell
   
Title:  President



STATE OF INDIANA
)
   
)
SS
COUNTY OF ST. JOSEPH
)
 



On this 11th day of January, 2008, personally came before me John A. Martell, to
me known to be the President of Magnetech Industrial Services, Inc., an Indiana
corporation, and the person who executed the foregoing instrument on behalf of
said corporation, and acknowledged the same.
 
[Notarial Seal]
   /s/ James M. Lewis    
Notary Public, State of  Indiana
   
My commission expires 2/9/2008

 
 
This instrument was drafted by and
after recording should be returned to:


Kristin A. Roeper, Esq.
GODFREY & KAHN, S. C.
780 North Water Street
Milwaukee, Wisconsin  53202

 
16

--------------------------------------------------------------------------------


 
Exhibit A
 
Legal Description
 
Parcel A:
That portion of Block 2”, Jacintoport, Unit One, Section A, as recorded in Map
Book 21, Page 93 of the Probate Court Records of Mobile County, Alabama, being
more particularly described as follows:
Beginning at the Northwest corner of Block 2”, Jacintoport, Unit One, Section A,
as recorded in Map Book 21, Page 93 of the Probate Court records of Mobile
County, Alabama, run South 86 Degrees 05 Minutes 47 Seconds East along the North
boundary of said Block 2”, a distance of 94.77 feet to a point; thence
continuing along said North boundary of Block 2”, run South 89 Degrees 40
Minutes 47 Seconds East 703.43 Feet to a point on the West right of way line of
Station Street; thence along said West right of way line of Station Street, run
South 11 Degrees 45 Minutes 12 Seconds East 0.54 Feet to the P.C. of a curve to
the right having a central angle of 72 degrees 25 Minutes 52 Seconds and a
radius of 50 feet; thence continuing along said West right of way line of
Station Street, run Southwestwardly along the arc of said curve, 63.21 feet to
the P.T. of said curve; said point being on the West right of way line of Bill
Myles Drive West, and on the arc of a 263.16 foot radius curve concave
Southeastwardly; thence along said West right of way line of Bill Myles Drive
West, run Southwestwardly along said arc of curve 252.96 feet to the P.T. of
said curve; thence continuing along said West right of way line of Bill Myles
Drive West, run South 05 Degrees 36 Minutes 05 Seconds West 186.51 Feet to a
point; thence run North 86 degrees 39 minutes 23 seconds West 664.25 feet to a
point on the East Line of a 100 Foot Southern Railway right of way; thence along
said East line of the 100 foot Southern Railway right of way, run North 05
Degrees 36 Minutes 05 Seconds East 417.31 Feet to the Point of Beginning.


Parcel B:
Lot 1, Jacintoport, Unit One, Section A, Resubdivision of Block 4, as recorded
in Map Book 38, Page 119 of the Probate Court Records of Mobile County, Alabama,
being more particularly described as follows:
Commencing at the Southwest Corner of Block “4”, Jacintoport, Unit One, Section
“A”, as Recorded in Map Book 21, Page 93 of the Probate Court Records, Mobile
County, Alabama; said Point being on the East right of way line of Bill Myles
Drive West; thence along said East right of way line of Bill Myles Drive West,
run North 05 Degrees 36 Minutes 05 Seconds East 362.85 feet to the point of
beginning of the property herein described; thence continuing North 05 Degrees
36 minutes 04 Seconds East along said East right of way line of Bill Myles Drive
West, run 157.73 Feet to the P.C. of a curve to the right having a radius of
163.16 feet; thence continuing along said East right of way line of Bill Myles
Drive West, run Northeastwardly along the arc of said curve 241.25 feet to the
P.T. of said curve; said point being on the South right of way line of Bill
Myles Drive North; thence along said South right of way Line of Bill Myles Drive
North and an Eastwardly projection thereof, run South 89 degrees 40 minutes 47
seconds East 323.03 feet to a point; thence run South 00 degrees 19 minutes 13
seconds West 305.0 feet to a point; thence run North 89 degrees 40 minutes 47
seconds West 500.00 feet to the point of beginning.
Tax PPIN/Key No. 02973704, 01942919 and 00166536


 

--------------------------------------------------------------------------------


 
Exhibit B
 
Permitted Encumbrances
 